Name: COMMISSION REGULATION (EC) No 642/95 of 24 March 1995 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) between Spain and the Community, with the exception of Portugal, as regards certain fruit and vegetables
 Type: Regulation
 Subject Matter: trade;  plant product;  trade policy;  Europe
 Date Published: nan

 No L 67/18 flNl Official Journal of the European Communities 25. 3 . 95 COMMISSION REGULATION (EC) No 642/95 of 24 March 1995 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) between Spain and the Community, with the exception of Portugal, as regards certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 3818/92 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (*), as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EC) No 145/95 Q lays down that the periods referred to in Article 2 of Regula ­ tion (EEC) No 3210/89 shall be up to 26 March 1995 for the above products ; whereas in view of last expected exports from Spain to the rest of the Community with the exception of Portugal, and of the Community market situation, a period I should be fixed for melons and for artichokes ; Whereas, on the basis of the abovementioned criteria a period I and II should be determined for tomatoes and a period II should be determined for strawberries respecti ­ vely until 30 April ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods, given the sensitivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For melons and artichokes covered by the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries covered by CN codes 0810 10 10 and 0810 10 90, and tomatoes covered by CN codes 0702 00 15 and 0702 00 20 :  the indicative ceilings provided for in Article 83 (1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set put in the Annex hereto. Article 2 1 . For consignments of the products referred to in Article 1 from Spain to the rest of the Community market, with the exception of Portugal, Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. Article 3 This Regulation shall enter into force on 27 March 1995. (') OJ No L 312, 27. 10. 1989, p. 6. (2) OJ No L 387, 31 . 12. 1992, p. 15. (3) OJ No L 86, 31 . 3. 1989, p. 35. 0 OJ No L 387, 31 . 12. 1992, p. 47. 0 OJ No L 379, 28 . 12. 1989, p. 20. ( «) OJ No L 313, 14. 11 . 1991 , p. 13. 0 OJ No L 21 , 28 . 1 . 1995, p. 8 . 25. 3 . 95 ( EN No L 67/ 19Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 27 March to 30 April 1995 Description of product CN code Period Artichokes 0709 10 10 I Melons 0807 10 90 I Description of product CN code Indicative ceiling (tonnes) Period Strawberries 0810 10 90 27. 3 - 2. 4. 1995 18 500 II 0810 10 10 3. 4 - 9 . 4. 1995 21 700 II 10 . 4 - 16. 4. 1995 23 700 II 17. 4 - 23 . 4. 1995 23 700 II \ 24. 4 - 30 . 4. 1 995 24 400 II Tomatoes 0702 00 15 27. 3 - 31 . 3 . 1995 I 0702 00 20 1 . 4 - 2. 4. 1995 11 500 II 3. 4 - 9 . 4. 1995 22 900 II 10. 4 - 16. 4. 1995 10 800 II 17. 4 - 23 . 4. 1995 9 200 II I 24. 4 - 30. 4. 1995 7 700 II